     Case 2:20-cv-00571-JAM-DB Document 24 Filed 08/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIE JAMES MINCEY, JR., LINDA                  No. 2:20-cv-0571 JAM DB PS
      A. MASON-MINCEY,
12

13                       Plaintiffs,                   ORDER
14           v.
15    BETTY M. PUIIA, BETTY M. COMEAU,
      BETTY M. COMEAU, Trustee of the
16    Betty M. Comeau Trust Dated May 7,
      2019, UNITED STATES, et al.,
17

18                       Defendants.
19

20          Plaintiffs are proceeding pro se with the above-entitled action. The matter was referred to

21   a United States Magistrate Judge pursuant to Local Rule 302(c)(21).

22          On May 19, 2021, the magistrate judge filed findings and recommendations herein which

23   were served on all parties and which contained notice that any objections to the findings and

24   recommendations were to be filed within thirty days after service of the findings and

25   recommendations. The time for filing objections has expired, and no party has filed objections to

26   the findings and recommendations.

27          The court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                      1
     Case 2:20-cv-00571-JAM-DB Document 24 Filed 08/10/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed May 19, 2021 (ECF No. 23) are adopted in
 3   full;
 4           2. Defendant’s November 25, 2020 motion to dismiss (ECF No. 19) is granted;
 5           3. The complaint filed March 16, 2020 is dismissed without prejudice; and
 6           4. This action is closed.
 7

 8
     Dated: August 9, 2021                         /s/ John A. Mendez
 9                                                 THE HONORABLE JOHN A. MENDEZ
                                                   UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
